PER CURIAM.
Teresa M. Keiffer Curry appeals a final administrative order from the Department of Business and Professional Regulation, Board of Professional Engineers, denying her request for a formal hearing before the Division of Administrative Hearings as provided by section 120.57(1), Florida Statutes (2003). Her petition and amended petition for a formal hearing identify a disputed issue of material fact, thus entitling her to a formal hearing. See Iazzo v. Dep’t of Prof'l Reg., Bd. of Psychological Exam’rs, 638 So.2d 583, 586 (Fla. 1st DCA 1994); Village Saloon, Inc. v. Div. of Alcoholic Beverages & Tobacco, Dep’t of Bus. Reg., 463 So.2d 278, 283 (Fla. 1st DCA 1984).
Accordingly, we reverse the order and remand to the Board of Professional Engi*1259neers with directions that it refer the case to. the Division of Administrative Hearings for a formal evidentiary hearing.. :
REVERSED and REMANDED.
BARFIELD, BENTON, and PADOVANO, JJ., concur.